        Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      )
                                              )
               v.                             )
                                              )       Criminal No. 20-218
MANUEL J. MURRIETTA,                          )
                                              )
                      Defendant.              )


                                 MEMORANDUM OPINION

       Presently before the Court is the Government’s motion pursuant to 18 U.S.C. § 3145(a)(1)

seeking revocation of a release order issued by United States Magistrate Judge Erik J. Markovich

in the District of Arizona, which is opposed by Defendant Manuel J. Murrietta. (See Docket Nos.

131, 393, 435, 445). After careful consideration of the parties’ positions, review of the detention

hearing transcript, the referenced Pretrial Services Report and the additional proffered evidence

submitted by the parties to supplement the record, (Docket Nos. 393-1, 393-2, 393-3, 418, 445-1,

445-2), the Government’s motion will be granted and detention will be ordered. The following

includes the Court’s findings of fact and additional statement of the reasons for detention as

required by 18 U.S.C. § 3142(i)(1).

I.     BACKGROUND

       A. PROCEDURAL HISTORY

       On August 25, 2020, Defendant and 26 other co-defendants were charged in Count One of

the Indictment in this case with conspiracy to possess with intent to distribute and distribute 5

kilograms or more of cocaine, in violation of 21 U.S.C. § 846, for conduct occurring from in and

around October 2018 until in and around June 2020. (Docket No. 3). An arrest warrant was issued

for Defendant on that same date. (Docket No. 23).

                                                  1
          Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 2 of 22




          As outlined in the Government’s motion, Defendant surrendered to the United States

Marshals Service in the District of Arizona on September 2, 2020, he had an initial appearance

there and was ordered to be detained pending a detention hearing. (Docket No. 131 at 2).

Following a detention hearing held on September 10, 2020, Magistrate Judge Markovich denied

the Government’s request that Defendant be detained pending trial and ordered his release on an

unsecured personal recognizance bond with conditions. 1                      (Docket No. 226-6).            At the

Government’s request, Magistrate Judge Markovich stayed the release order until 5 p.m. PST that

day to permit the Government to file a motion to revoke the release order. (Docket No. 418 at 4-

5, 8-9)

          On September 10, 2020, the Government filed with this Court an emergency motion for a

stay and revocation of the release order pursuant to 18 U.S.C. § 3145(a)(1). (Docket No. 131). In

sum, the Government represented that Defendant “is subject to a rebuttable presumption in favor

of detention. He is unable to rebut it. The charges against him are serious, his involvement in the

conspiracy was significant, and the weight of the evidence is strong. Defendant’s Murrietta’s drug-

trafficking activity represents his only tie to the Pittsburgh area, where this case is pending.

[Defendant’s] release would pose a serious danger to the community. It would also give rise to an

intolerable risk of flight, which could be aided by several conspirators who have thus far managed

to evade law enforcement.” (Id. at 10-11). On that same date, this Court granted the Government’s

motion as to its request that the release order be stayed and further ordered that Defendant shall

remain in the custody of the United States Marshals Service and be transported forthwith to the

Western District of Pennsylvania for further proceedings on the Government’s request that he be

detained pending trial or other disposition. (Docket No. 142).


1         The release was conditioned on, inter alia, Defendant remaining in Arizona, except to travel to and from
this District as required for court appearances. (See Docket No. 226-6).

                                                         2
         Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 3 of 22




        Following Defendant’s arrival in this District, he was arraigned on November 25, 2020 and

pled not guilty to the charge. (Docket Nos. 383, 384). The parties were then ordered to file a

status report concerning the manner in which they wished to proceed on the Government’s motion

to revoke the release order. In response, the parties indicated that they would like to submit the

matter to the Court by written proffer and evidence with no live testimony. 2 (Docket No. 391).

As such, the Court entered an order establishing a briefing schedule and deadlines for the parties

to file their written proffers or other evidence for the Court’s consideration. (Docket No. 392).

        On December 3, 2020, Defendant filed his Proffer and Brief in Support of Motion to Lift

Stay of Release Order. (Docket No. 393). Therein, Defendant concedes that the rebuttable

presumption of detention applies in this case, but he maintains that he rebutted it because his

proffered evidence shows that he is not a danger to the community and he will appear as required.

(Id. at 5-7). As support, Defendant highlights the following: he and his wife, children and mother

are all United States citizens, who live in Nogales, Arizona; as a small business owner, he rented

several properties in Nogales, and he also worked as an Uber driver prior to the COVID-19

pandemic; his criminal history is very limited; he has no history of substance abuse; he surrendered

to the authorities in this case when he learned of the arrest warrant; and “flight would be an

incredibly difficult proposition” given his age and numerous physical ailments. (Id. at 5-6).

Defendant also submitted letters from his 22-year old daughter, Brigett Murrietta, who is a college

student, and his cousin, Jessica Mendez, attesting to his good character and his ties to the

community in Nogales, Arizona. (Docket Nos. 393-2; 393-3). Finally, even if Defendant did not

rebut the presumption, he submits that he should be released because there are conditions which



2        Prior to filing the parties’ status report, Defendant filed a motion for detention hearing on November 25,
2020, in which he requested that the Court lift the stay of the release order. (Docket No. 379). Given the Court’s
ruling detailed herein, Defendant’s motion is denied as moot.


                                                        3
        Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 4 of 22




can be imposed to assure the safety of the community and his appearance as required, such as

placement with a third-party custodian, home detention, electronic monitoring, restrictions on

travel and surrendering his passport. (Id. at 7).

       On December 11, 2020, the Government filed is Memorandum in Support of its Motion to

Revoke the Order of Release, arguing that Defendant’s pretrial detention is warranted because he

is both a danger to the community and a flight risk and there are no conditions that can be imposed

to ameliorate either of those risks. (Docket No. 435 at 19). According to the Government, the

rebuttable presumption of pretrial detention applies in this case and the relevant factors in 18

U.S.C. § 3142(g) mandate detention. (Id. at 14-18). In support of its position, the Government

maintains that it has strong evidence demonstrating that Defendant was part of an elaborate, multi-

national drug trafficking organization (“DTO”) responsible for distributing more than 100

kilograms of cocaine obtained from a source of supply in Mexico and sold by its members

operating in Pennsylvania, California, Arizona and other states. (Id. at 6, 16). For Defendant’s

part, he was responsible for transporting narcotics proceeds for the DTO’s Los Angeles-based

distributors to Mexico. (Id. at 16). As such, the Government contends that Defendant is a danger

to the community given the serious nature of the offense, including that his role in trafficking drug

proceeds in this case appears to be similar to his prior conviction for money laundering. (Id. at

18). The Government also argues that Defendant is a flight risk because he has no ties to the

Western District of Pennsylvania, he faces a substantial penalty if convicted and he may seek

refuge in Mexico, where he routinely travels. (Id. at 17).

       In reply filed on December 15, 2020, Defendant contends that the Government has failed

to prove by a preponderance of the evidence that he will flee and by clear and convincing evidence

that he will pose a danger to the community if he is released. (Docket No. 445). As to flight risk,



                                                    4
        Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 5 of 22




Defendant explains that his frequent visits to Nogales, Mexico are not unusual for residents who

live in Nogales, Arizona and other border communities. (Id. at 1-2). To illustrate his point,

Defendant supplied a letter from Mayor Arturo R. Garino of Nogales, Arizona explaining that “the

majority of residents on both sides of the border frequently travel between the two [cities]” for

dining, nightclubs, grocery shopping, less expensive medical care and to visit family. (Docket No.

445-1). Additionally, Defendant submits that his strong community ties and voluntary surrender

in this case “suggest that he has little inclination to flee to Mexico or anywhere else.” (Docket No.

445 at 2). Defendant further asserts that the Government has offered no evidence that he will

present a danger to the community or play any role in drug-trafficking if released. (Id. at 3). To

this end, Defendant supplied a chart compiling 2019 federal pretrial violations nationwide which

he submits shows that only 1.8% of those released on bond are rearrested. (Id.; Docket No. 445-

2).

       B. EVIDENCE PROFFERED BY THE PARTIES

       The Government proffered five exhibits in support of its motion to revoke the release order

in Defendant’s case: (1) an Affidavit in Support of an Application for an Order Authorizing the

Interception of Wire and Electronic Communications dated February 20, 2020 by Special Agent

(“SA”) Christopher J. Kline of the United States Postal Service – Office of Inspector General

(“Govt. Ex. 1”); (2) excerpts of a series of intercepted calls on February 11, 2020 between co-

defendants Manuel Silvestre, Johnny Bravo and Patricia Murrietta, who is Defendant’s wife

(“Govt. Ex. 2”); (3) a DEA Report of Investigation dated February 19, 2020 regarding surveillance

of Bravo and the identification of Defendant and Patricia Murrietta on February 11, 2020 (“Govt.

Ex. 3”); (4) surveillance photographs purportedly of Bravo, Defendant and Patricia Murrietta on

February 11, 2020 (“Govt. Ex. 4”): and (5) United States Customs and Border Protection records



                                                 5
        Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 6 of 22




pertaining to Defendant for the time period from May 3, 2019 until September 1, 2020 (“Govt. Ex.

5”).

       By way of background, based on information set forth in Govt. Ex. 1, the Court authorized

the interception of communications over Target Telephone #1 (“TT #1”) and TT #4 utilized by co-

defendant Jamaal Maragh, who was identified as the main operative for the DTO in Pittsburgh, as

well as TT #5 used by Silvestre and TT #6 used by Bravo. (Govt. Ex. 1, ¶¶ 32, 33, 35). Bravo

acted as a distributor/courier of narcotics and drug proceeds for the DTO’s unidentified source of

supply in Mexico, and he worked in concert with Silvestre, who was based in Los Angeles and

was involved in distributing kilogram-quantities of cocaine and collecting large sums of drug

proceeds. (Id., ¶¶ 37, 38). Both Silvestre and Bravo were observed by law enforcement accessing

a store called Gutierrez Produce located at 741 Kohler Street in Los Angeles, which was a stash

house for the DTO. (Id.).

       Agents intercepted calls between Maragh and the unidentified source of supply in Mexico

discussing the trafficking of cocaine from Mexico to the United States. (Govt. Ex. 1, ¶ 53). Agents

also intercepted calls between Maragh, Silvestre and Bravo during which they coordinated a

money drop on February 4, 2020 and discussed the pricing and payment for drugs (Id., ¶¶ 95-99).

In other calls, Maragh ordered kilograms of cocaine from Bravo and the two discussed payment

for same, including the fact the money was ultimately intended for the unidentified Mexican source

of supply. (Id., ¶¶ 103-112). According to the Government, the intercepted calls show that Bravo

and Silvestre distributed drugs on behalf of the Mexican source of supply and worked to collect

drug proceeds on his behalf. (Docket No. 435 at 11).

       Next, Govt. Ex. 2 is a series of calls intercepted on February 11, 2020 between co-

Defendants Patricia Murrietta, Silvestre and Bravo. In the first call between Silvestre and Patricia



                                                 6
        Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 7 of 22




Murrietta, Patricia identified herself as “Shakira, on behalf of Negro,” (Govt. Ex. 2 at 1), which

the Government submits shows that Patricia identified herself as acting on behalf of the

unidentified Mexican source of drug supply to the DTO. (Docket No. 435 at 12). During this call,

Silvestre said that he could meet in about one hour and advised he would contact “Kambulli.” (Id.

at 2). In a subsequent intercepted call between Silvestre and Bravo, Silvestre referred to Bravo as

“Kambulli” and stated that “I am here already I will tell you something soon to give the check to

Shakira.” (Id. at 3). According to the Government, during this call, Silvestre directed Bravo to

meet Patricia Murrietta and deliver drug proceeds to her. (Docket No. 435 at 12). Agents next

intercepted a call between Silvestre and Patricia Murrietta, during which he asked if the meeting

could be arranged for 10:00 a.m. PST. (Govt. Ex. 3 at 5). Thereafter, in another intercepted call

between Silvestre and Patricia Murrietta, Patricia indicated that she was at the taco place on 10th.

(Id. at 6). Finally, in a subsequent call between Bravo and Patricia Murrietta, Patricia indicated

that she was waiting for him and eating some taquitos “[r]ight here at the same place. On the 10th.

. . . [w]here the liquor store is.” (Id. at 7). As the Government explained, this expression indicated

that Patricia Murrietta had met Bravo at the same location in the past. (Docket No. 435 at 13).

       Govt. Ex. 3 is a DEA Report of Investigation regarding surveillance of Defendant and co-

defendants Bravo and Patricia Murrietta conducted on February 11, 2020. In sum, during this

surveillance, agents observed a meeting among Defendant, Bravo and Patricia Murrietta during

which Bravo provided Defendant with a black backpack believed to contain an undetermined

amount of drug proceeds. (Govt. Ex. 3 at 1, 3). More specifically, at 9:10 a.m. on February 11th,

SA Kline advised agents in California of intercepted calls indicating that Silvestre, Bravo and

UF7894, later identified as Patricia Murrietta, were arranging to meet at 10:00 a.m. that day. (Id.,

¶ 1). At approximately 9:10 a.m. on February 11th, electronic surveillance determined that



                                                  7
        Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 8 of 22




Silvestre arrived at a stash warehouse located at 741 Kohler Street in Los Angeles used by the

DTO, and agents initiated surveillance at that location. (Id., ¶¶ 2, 3). At 9:50 a.m. that morning,

SA Kline told investigators that Silvestre was going to send Bravo to meet with Patricia Murrietta

(Id., ¶ 4). In a subsequent intercepted call, Bravo and Patricia Murrietta agreed to meet by the

Dream Market liquor store, which is in close proximity to 741 Kohler Street. (Id.).

        At 10:00 a.m. that morning, an agent observed a female, later identified as Patricia

Murrietta, along with a male, later identified as Defendant, sitting at a taco stand next to the Dream

Market. (Govt. Ex. 3, ¶ 5). Additionally, at 10:00 a.m., Bravo was seen leaving 741 Kohler Street

in a white Ford cargo van and arriving at the Dream Market parking lot behind the taco stand. (Id.,

¶ 6). An agent observed Defendant and Patricia Murrietta walk toward Bravo’s vehicle, Defendant

approached Bravo while Patricia Murrietta remained in the driveway area near the parking lot,

Bravo exited the van and gave Defendant a black backpack. (Id.). Defendant took the backpack,

walked across the street and followed Patricia Murrietta to a parked silver Chrysler van, which

investigators determined was registered to her at 60 Madison Street, Nogales, Arizona. (Id.). An

agent saw Patricia Murrietta unlock the van and open the driver’s side door for Defendant, who

then opened the rear driver’s side door and placed the backpack in the back seat. (Id.). Defendant

entered the driver’s side and Patricia Murrietta entered the front passenger side of the van. (Id.).

After that, agents observed Bravo leave the area and follow the Murrietta’s van to eastbound

Interstate-10. (Id., ¶ 7).

        Govt. Ex. 4 is a series of 12 photographs purportedly of Defendant and co-defendants

Bravo and Patricia Murrietta which depict Bravo exiting a van, providing Defendant with a black

backpack, Defendant returning to a silver vehicle with Patricia Murrietta, opening the rear driver’s

side door of the vehicle and placing the backpack inside.



                                                  8
        Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 9 of 22




       Finally, Govt. Ex. 5 is a record of Defendant’s inbound travel from Mexico to the United

States compiled by U.S. Customs and Border Protection, which shows that he made 96 trips from

Mexico to the United States during the period from May 3, 2019 through September 1, 2020.

       As noted, Defendant proffered evidence consisting of character letters from his cousin, Ms.

Mendez, and his daughter, Ms. Murrietta. (Docket Nos. 393-2; 393-3). Defendant also proffered

a letter from Mayor Garino explaining that residents of border communities like Nogales, Arizona

where Defendant is from frequently travel to Mexico for shopping, dining and entertainment.

(Docket No. 445-1). Finally, Defendant proffered a pretrial services violation summary report for

2019. (Docket No. 445-2).

        After reviewing the transcript of the detention hearing before Magistrate Judge

Markovich, considering the Pretrial Services Report, the additional evidence proffered by the

parties and the arguments of counsel, the Court concludes, for the reasons detailed here, that there

is no condition or combination of conditions which will reasonably assure Defendant’s appearance

as required and the safety of the community if he is released.

II.     LEGAL STANDARD

        The Bail Reform Act of 1984, 18 U.S.C. § 3141, et seq. (the “BRA”), governs release and

detention pending judicial proceedings. Pursuant to 18 U.S.C. § 3145(a)(1), “[i]f a person is

ordered released by a magistrate judge, or by a person other than a judge of a court having original

jurisdiction over the offense and other than a Federal appellate court . . . the attorney for the

Government may file, with the court having original jurisdiction over the offense, a motion for

revocation of the order or amendment of the conditions of release. . . .” A district court exercises

de novo review over a release order entered by a magistrate judge. United States v. Delker, 757

F.2d 1390, 1394 (3d Cir. 1985). “De novo review does not require an additional evidentiary



                                                 9
         Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 10 of 22




hearing[,]” and the district court “may make its independent determination based solely upon the

evidence introduced at the prior hearing.” United States v. Kolonis, No. 2:20-cr-0146, 2020 WL

5253192, at *3 (W.D. Pa. Sept. 3, 2020) (quoting United States v. Burgess, No. 2:09-cr-150, 2009

WL 2038148, at *2 (W.D. Pa. July 8, 2009)); see also United States v. Bastianelli, Crim. No. 17-

305, 2018 WL 1015269, at *4 (W.D. Pa. Feb. 22, 2018) (“The Court retains the discretion to make

its determination after reviewing the record developed before the U.S. Magistrate Judge or to

accept additional evidence from the parties and rule on the expanded record.”). The Court may

incorporate the transcript of the proceedings before the magistrate judge and does so here. See

United States v. Chagra, 850 F. Supp. 354, 357 (W.D. Pa. 1994). The Court “may also consider

any additional evidence or proffers submitted in conjunction with any supplemental proceedings,”

which it likewise does here. 3 Burgess, 2009 WL 2038148, at *1 (citation omitted).

         As noted, the availability of pretrial release is controlled by the BRA, which provides that

a defendant must be released on his personal recognizance or upon execution of an unsecured

appearance bond unless the court determines that “such release will not reasonably assure the

appearance of the person as required or will endanger the safety of any other person or the

community.” 18 U.S.C. §3142(b). Following a hearing, if the judicial officer finds that no

condition or combination of conditions of release will reasonably assure the defendant’s

appearance and the safety of the community, detention must be ordered. 18 U.S.C. §3142(e)(1).

In determining whether there are conditions of release that will reasonably assure the defendant’s

appearance and the safety of the community, the judicial officer must consider the § 3142(g)

factors concerning:



3         As stated, the Court has considered the Pretrial Services Report prepared in the District of Arizona and notes
that neither party has objected to the contents of this Report relative to Defendant’s background and history as detailed
therein.

                                                          10
       Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 11 of 22




               (1) the nature and circumstances of the offense charged, including whether the
                   offense is a crime of violence, a violation of section 1591, a Federal crime of
                   terrorism, or involves a minor victim or a controlled substance, firearm,
                   explosive, or destructive device;

               (2) the weight of the evidence against the person;

               (3) the history and characteristics of the person, including--
                       (A) the person’s character, physical and mental condition, family ties,
                       employment, financial resources, length of residence in the community,
                       community ties, past conduct, history relating to drug or alcohol abuse,
                       criminal history, and record concerning appearance at court proceedings;
                       and

                       (B) whether, at the time of the current offense or arrest, the person was on
                       probation, on parole, or on other release pending trial, sentencing, appeal,
                       or completion of sentence for an offense under Federal, State, or local law;
                       and

               (4) the nature and seriousness of the danger to any person or the community that
               would be posed by the person’s release.

18 U.S.C. § 3142(g).

       Certain cases raise a rebuttable presumption that no condition or combination of conditions

will reasonably assure the appearance of the defendant as required and the safety of the community.

18 U.S.C. § 3142(e)(3). This rebuttable presumption applies to cases, among others, in which

there is probable cause to believe that the defendant committed an offense under the Controlled

Substances Act, 21 U.S.C. § 801, et seq., for which the maximum term of imprisonment is ten

years or more. 18 U.S.C. § 3142(e)(3)(A). An indictment charging a defendant with committing

an offense enumerated in § 3142(e)(3) is sufficient to establish probable cause triggering the

rebuttable presumption. United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986).

       A defendant may rebut the presumption in § 3142(e) by producing “some credible evidence

. . . that he will appear and will not pose a threat to the community.” United States v. Carbone,


                                                11
          Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 12 of 22




 793 F.2d 559, 560 (3d Cir. 1986). The defendant’s burden of production is relatively light and has

 been construed as easy to meet. 4 Chagra, 850 F. Supp. at 357 (citation omitted). If rebutted,

 however, the presumption does not disappear but rather “remains in the case as an evidentiary

 finding militating against release, to be weighed along with other evidence relevant to factors listed

 in § 3142(g).” Id. at 358 (citation omitted). If the defendant rebuts the presumption, the burden

 of persuasion remains with the Government. Id. at 357. Thus, the Government bears the burden

 of proving that the defendant presents either a risk of flight or a danger to the community. 5

III.      DISCUSSION

          As an initial matter, Defendant is charged in Count One of the Indictment with conspiracy

 to possess with intent to distribute and distribute 5 kilograms or more of cocaine, which carries a

 penalty of not less than ten years and up to life imprisonment. See 21 U.S.C. § 841(b)(1)(A)(ii).

 This charge raises the rebuttable presumption that no condition or combination of conditions will

 reasonably assure Defendant’s appearance and the safety of the community. See 18 U.S.C. §

 3142(e)(3)(A). Defendant does not dispute that the rebuttable presumption applies in this case.

 (See Docket No. 393 at 5).

          Defendant attempts to rebut this presumption by proffering evidence of the following: his

 immediate family are all United States citizens, who live in Nogales, Arizona; he has ties to that

 community as shown by his ownership and rental of several properties there; in addition to his



 4         To rebut the presumption that the defendant presents a danger to the community, “he must come forward
 with some credible evidence that he will not continue to engage in the drug activities with which he has been charged.”
 Chagra, 850 F. Supp. at 358 (citations omitted). This may be accomplished through “‘testimony by co-workers,
 neighbors, family physician, friends, or other associates concerning the arrestee’s character, health, or family
 situation.’” Suppa, 799 F.2d at 120 (quoting United States v. Perry, 788 F.2d 100, 115 (3d Cir. 1986)).

 5        The Government must prove by a preponderance of the evidence that the defendant is a flight risk and that
 no condition or combination of conditions will assure his appearance at trial. United States v. Himler, 797 F.2d 156,
 161 (3d Cir. 1986). The Government must prove by clear and convincing evidence that the defendant is a danger to
 the safety of any other person or the community. Delker, 757 F.2d at 1399.


                                                          12
       Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 13 of 22




small business renting properties, he also worked as an Uber driver prior to the COVID-19

pandemic; his criminal history is very limited; he has no history of substance abuse; he voluntarily

surrendered to the authorities in this case; and “flight would be an incredibly difficult proposition”

given his age and numerous physical ailments. (See Docket No. 393 at 5-6). Defendant also

submitted letters from his daughter, Ms. Murrietta, and his cousin, Ms. Mendez attesting to his

good character and community ties to Nogales, Arizona. (See Docket Nos. 393-2; 393-3). Per the

Pretrial Services Report, Ms. Murrietta is willing to serve as a third-party custodian for Defendant

is he is released. (See also Docket No. 393 at 6). Defendant additionally introduced a letter from

Mayor Garino explaining that residents of Nogales, Arizona routinely travel to Nogales, Mexico

for shopping, entertainment, dining and even medical treatment, given the close proximity of the

two communities. (See Docket No. 445-1). Although Defendant admits that he makes “frequent

visits” to Nogales, Mexico, he posits that such travel for the purposes described by Mayor Garino

is common for individuals who live near the border. (See Docket No. 445 at 1-2). Moreover,

Defendant claims that “he has little inclination to flee to Mexico or anywhere else” because “his

life, his property, his family, and his citizenship are all in the United States.” (Docket No. 445 at

2, 3). Overall, Defendant submits that his background and characteristics demonstrate that he is

not a danger to the community or a flight risk. (See Docket No. 393 at 5-6).

       Even if Defendant’s proffered information and evidence satisfies his burden to rebut the

applicable presumption, the Court nonetheless concludes that the Government has presented clear

and convincing evidence that Defendant is a danger to the safety of the community and has proven

by a preponderance of the evidence that he is a flight risk. In reaching these decisions, the Court

has conducted an independent examination of the record as a whole and balanced the four factors

set forth in 18 U.S.C. § 3142(g). For reasons that follow, the Court finds that the available



                                                 13
       Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 14 of 22




information and proffered evidence on each of those factors weigh in favor of detention.

       A. Nature and Circumstances of the Offense Charged

       The Government submits that this case arises from the investigation of a DTO which was

responsible for distributing more than 100 kilograms of cocaine that was obtained from a source

of supply in Mexico and sold by members of the organization in Pennsylvania, California, Arizona

and other states. (Docket No. 435 at 6). For Defendant’s part, he allegedly transported drug

proceeds from the DTO’s cocaine trafficking activities from the United States to Mexico. As a

result of Defendant’s alleged involvement, he has been indicted on a charge of conspiracy to

possess with intent to distribute and distribute 5 kilograms or more of cocaine, which is a very

serious controlled substance offense. (Docket No. 3). If convicted, he faces a statutory mandatory

term of not less than 10 years and up to life imprisonment. In light of this, the nature and

circumstances of the offense charged weigh strongly in favor of pretrial detention.

       B. Weight of the Evidence

       As a general matter, the Court observes that the weight of the evidence against Defendant

is strong, as reflected by the grand jury’s return of the Indictment which establishes probable cause

that the offense occurred. More specifically, while Defendant is presumed innocent of the charged

offense, the Government’s proffered evidence strongly suggests that Defendant was not only

involved in the conspiracy, but he played an important role in the DTO.

       The Government’s proffered evidence shows that co-defendants Silvestre and Bravo were

distributing narcotics for an unidentified source of supply in Mexico and collecting related drug

proceeds. Through intercepted calls and physical surveillance, it was determined that Silvestre

arranged a meeting and directed Bravo to transfer drug proceeds to Defendant and his wife, co-

defendant Patricia Murrietta, which occurred on February 11, 2020. According to United States



                                                 14
        Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 15 of 22




Customs and Border Protection records pertaining to Defendant, he crossed the border from

Mexico to the United States on February 12th, the day after that meeting. (See Govt. Ex. 5 at 2).

The Government submits that Defendant’s travel corroborates its evidence that he acted as a

courier on behalf of Silvestre, Bravo and their unidentified supplier of cocaine to transport drug

proceeds from the United States to Mexico. Overall, the Government possesses significant

evidence of Defendant’s involvement in the DTO, particularly as to the events of February 2020.

In sum, while recognizing that Defendant is presumed innocent of the charged offense, the weight

of the evidence against him favors pretrial detention.

        C. History and Characteristics of Defendant

        As to Defendant’s background and characteristics, he is 51 years old, he is a United States

citizen, who was born and raised in California and relocated at age 16 with his family to Nogales,

Arizona, where he has remained since that time. 6 Defendant has resided at his current address for

eight years with his wife, who is a co-defendant in this case, and their teenage son. Defendant’s

daughter, Brigett Murrietta, who is a 22-year old college student, spoke with the Pretrial Services

Officer to verify the information contained in the Pretrial Services Report. As noted, Ms. Murrietta

wrote a letter attesting to Defendant’s good character, as did Defendant’s cousin, Ms. Mendez.

(See Docket Nos. 393-2; 393-3).

        Defendant and his wife, who is a naturalized United States citizen, have been married for

24 years. Defendant’s father is deceased, his mother lives in Nogales, Arizona, and he has two

siblings who reside in Arizona, but he has not had contact with either of them in approximately

three years.



6        Defendant’s background, residence, family ties, employment history, physical and mental health, substance
abuse history and criminal history are detailed in the Pretrial Services Report.


                                                       15
       Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 16 of 22




       Defendant’s mental health is good, he reported that he has never used illicit substances,

and he only consumes alcohol infrequently during social gatherings. As for Defendant’s physical

health, the Report indicates that he has diabetes for which he is prescribed medication. Defendant

submits in his briefing that he also suffers from obesity, hypertension and high cholesterol.

(Docket No. 393 at 6).

       Prior to the COVID-19 pandemic, Defendant was employed as an Uber driver, earning

$600 monthly. Defendant also receives rental income from several properties he owns and rents

in Nogales and Rio Rico, Arizona. He owns his current residence at E. Madison Street in Nogales

where he lives in an apartment and rents additional space there to a restaurant and a dog groomer

for which he receives rental income of $400 and $500 per month, respectively. Although

Defendant owes approximately $5,000 in back taxes on this property, he reported that he was not

making any payments. He also owes $30,000 on a mortgage loan for a second property on W.

Wise Street in Nogales, which he rents for $450 per month, and he owes $40,000 on a mortgage

loan for a third property on Sofia Court in Rio Rico, where he rents three apartments for a

combined monthly amount of $1,000. Defendant owes $4,000 in back taxes on this third property,

but he reported that he was not making payments. Additionally, Defendant has $1,000 in credit

card debt for which he makes $40 monthly payments, and he has a $12,000 automobile loan with

monthly payments of $440. Defendant’s daughter indicated that he also assists her with her

monthly rent of $500. Overall, despite Defendant’s history of employment and receipt of monthly

rental income, the Court is concerned that the collective financial burden of his $70,000 in

mortgage debt, $9,000 in back taxes and other monthly expenses for his automobile loan, credit

card debt and assistance toward his daughter’s rent could tempt him to return to the drug trafficking

activity with which he has been charged.



                                                 16
       Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 17 of 22




       Turning to Defendant’s criminal history outlined in the Pretrial Services Report, the instant

offense is not his first brush with the law. Defendant was twice convicted in his early 20s on state

misdemeanor charges of assault, battery and inflicting corporal injury (spouse/cohabitant) for

which he was sentenced in 1989 to 20 days’ incarceration and 36 months’ probation, and state

felony marijuana possession for which he was sentenced in 1992 to two years’ probation. More

recently, in 2017 at age 47, he was convicted of a state felony charge of money laundering and

sentenced to three years’ probation. Although Defendant’s criminal history is not extensive, it

appears that the prior probationary sentences he received did not deter him from engaging in much

more serious criminal activity as alleged to have occurred in this case.

       As to community ties, it is appropriate to consider whether a defendant has ties to the

district where the prosecution is pending. See United States v. Bucio, Crim. No. 5:17-055-DCR,

2019 WL 4397334, at *3 (E.D. Ky. Sept. 13, 2019) (the defendant’s lack of any community,

financial, family or employment ties to the district where prosecution was pending weighed in

favor of revoking release order); United States v. Villegas, No. 3:11–CR–28, 2011 WL 1135018,

at *7 (E.D. Tenn. Mar. 25, 2011) (“[A]lthough the defendant has ties with the community in which

he lives in California, the defendant has no ties with this District, and the Court may consider this

fact.”) (citing United States v. Townsend, 897 F.2d 989, 995 (9th Cir. 1990) (finding that

“community” embraces ties to the community in which the charges are brought and the community

in the United States to which the defendant has ties)); United States v. Rivera, 90 F. Supp. 2d 1338,

1343 (S.D. Fl. 2000) (observing that a court should consider a defendant’s ties to the community

in which he faces prosecution). In this case, Defendant has no ties whatsoever to the Western

District of Pennsylvania where this case is pending.




                                                 17
         Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 18 of 22




         The Court recognizes that Defendant has long-standing ties to Nogales, Arizona and his

other immediate family members currently live there. Despite Defendant’s ties to that community,

the Court cannot discount that he routinely travels to Mexico. According to records compiled by

the United States Customs and Border Protection pertaining to Defendant, he traveled from

Mexico to the United States a total of 96 times in the 16-month period from May 3, 2019 to

September 1, 2020. (See Govt. Ex. 5). In this Court’s estimation, 96 international trips in 16

months qualify as frequent international travel. While the Court understands that individuals who

live in close proximity to the border may travel to Mexico to shop, dine and vacation as Defendant

notes, the Court agrees with others which have held that frequent international travel, in

conjunction with other relevant factors, supports a finding that an individual is a flight risk. See

e.g., United States v. Yusuf, Crim. No. 4:19-CR-271-SDJ, 2020 WL 607105, at *6 (E.D. Tex. Feb.

7, 2020) (concluding the defendant was a flight risk because he represented his travel as infrequent

but he had taken at least thirteen international trips in the past four years, which the court observed

cannot be accurately described as “infrequent” travel “[b]y any metric”); United States v. Ortiz,

Crim. No. 11-251-08, 2013 WL 247226, at *7 (E.D. Pa. Jan. 23, 2013) (concluding that a defendant

charged with serious drug offenses who lived in Puerto Rico and traveled to Mexico on three

separate occasions in the eighteen months preceding his arrest was a flight risk). Here, Defendant’s

frequent international travel, in conjunction with his lack of any ties to this District and the

substantial term of incarceration he faces if convicted, cause this Court to conclude that he presents

a flight risk. 7


7         As to flight risk, the Court recognizes there is nothing to suggest that Defendant failed to appear for court
appearances as required in his prior state criminal cases, but it is notable that those cases involved state misdemeanors
or felonies for which Defendant received probationary sentences. Conversely, the present case concerns his alleged
participation in a DTO involving more than 100 kilograms of cocaine and large sums of drug proceeds and, at 51 years
old, he is now exposed to a minimum of ten years’ imprisonment. In light of the nature of the charged conspiracy and
the substantial penalty Defendant faces if convicted, this Court is not persuaded that any amount of bond or other
means of personal supervision would deter him from fleeing. See Chagra, 850 F. Supp. at 359-60 (given that the

                                                          18
        Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 19 of 22




           The Court recognizes and appreciates that Defendant’s daughter is amenable to serving as

third-party custodian for him, but has serious concerns about such an arrangement, regardless of

who would assume that role. Although Defendant’s daughter is undoubtedly well-intentioned, the

mere fact that she is willing to serve as a third-party custodian does not mean that she, or anyone

else, could adequately supervise a defendant who is charged with an extremely serious drug

trafficking offense. See United States v. Bey, Crim. No. 15-87, 2015 WL 7176340, at *5 (W.D.

Pa. Nov. 13, 2015) (“[T]he mere fact that a relative or other individual is willing to serve as a third

party custodian for a defendant is not sufficient to justify release on such conditions but is among

the factors to be considered when evaluating whether release or detention is appropriate in a given

case.”).

           Overall, when considering Defendant’s history and characteristics (most notably, no ties to

the Western District of Pennsylvania, frequent international travel and employment

status/financial obligations), this factor weighs in favor of pretrial detention. See e.g., United

States v. Ruiz-Corral, 338 F. Supp. 2d 1195, 1198 (D. Colo. 2004) (concluding defendant was a

flight risk and revoking magistrate judge’s release order, despite that defendant was a United States

citizen, had no prior felony convictions, was described as a “dutiful employee” who held a job for

five years, had ties to the community and agreed to post his home as security for the bond to secure

his appearance, where he was indicted for serious drug conspiracy and weapons charges and had

significant family ties to Mexico).




defendant faced minimum term of 20 years’ imprisonment on drug conspiracy charge, the conspiracy involved large
sums of cash, and evidence suggested that he had contacts in Mexico related to his illegal drug activities, the court
was not satisfied that any possible conditions of release would reasonably assure the defendant’s appearance, as
“[e]lectronic monitoring and other means of personal supervision . . . only notify authorities that the defendant is
already fleeing”).

                                                        19
         Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 20 of 22




         D. Nature and Seriousness of Danger to Any Person or the Community if Released

         The final factor requires consideration of the nature and seriousness of danger to any person

or the community if Defendant is released. As to this factor, the Court recently explained in the

case of one of Defendant’s co-conspirators that:

                           [it] agrees with others which have observed that drug trafficking poses a
                           substantial risk of harm to the community, particularly the trafficking of
                           significant quantities of a dangerous, addictive drug such as cocaine as
                           alleged to have occurred here. See Bastianelli, 2020 WL 1015269, at *8
                           (“Drug trafficking certainly poses a substantial risk of harm to the
                           community, particularly the trafficking of significant quantities of very
                           dangerous and addictive drugs [ ].”); United States v. Gibson, 481 F. Supp.
                           2d 419, 423 (W.D. Pa. 2007) (“[V]iolence is not the only danger to the
                           community this court must consider. The court must also consider the
                           danger of trafficking in illicit drugs.”). Distribution of Schedule II
                           controlled substances like cocaine have a “high potential for abuse” and that
                           abuse “may lead to severe psychological or physical dependence.” See
                           Bastianelli, 2018 WL 1015269, at *8 (citing 21 U.S.C. § 812(b)(2)(A), (C)).
                           Accordingly, the high volume of cocaine allegedly trafficked in this case
                           presents a considerable danger to the safety of the community.

                           Ultimately, consideration of this factor requires a court to “predict whether
                           defendant will engage in drug trafficking if released pending trial.” United
                           States v. Bratcher, Crim. No. 14-28, 2014 WL 1371582, at *8 (W.D. Pa.
                           Apr. 8, 2014) (emphasis in original) (citing Perry, 788 F.2d at 114 (“[T]he
                           dangerousness determination involves a prediction of the detainee’s likely
                           future behavior.”). 8 The Court recognizes, as others have, that strict
                           conditions of release, including conditions such as home confinement and
                           electronic monitoring, cannot guarantee that a defendant will no longer
                           engage in criminal activity. See e.g., Bastianelli, 2018 WL 1015269, at *8
                           (citing United States v. Yarbough, No. 2:14-cr-270-11, 2014 WL 7343839,
                           *4 (W.D. Pa. Dec. 23, 2014) (“If released to home detention, nothing
                           prevents Defendant from continuing to engage in illegal activity.”).

United States v. Araiza-Vega, Crim. No. 20-218, 2020 WL 6546136, at *8 (W.D. Pa. Nov. 6,




8         Given this case law explaining that the dangerousness determination involves a prediction of a defendant’s
likely future behavior, the Court is not persuaded by Defendant’s argument that the Government did not offer any
evidence that he will pose a danger to the community or that he will play any role in drug trafficking if he is released.
(See Docket No. 445 at 3). Similarly, Defendant’s reference to statistics generally showing that 1.8% of those released
on bond in 2019 were rearrested is not necessarily relevant to the Court’s consideration of this particular Defendant’s
specific situation and prediction of his likely future behavior. (See id.; see also Docket No. 445-2).

                                                          20
         Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 21 of 22




2020).

         These observations concerning the substantial risk of harm to the community posed by

cocaine trafficking equally apply in Defendant’s case. Although the Government’s proffered

evidence does not indicate that Defendant trafficked cocaine but rather transported the financial

proceeds from the DTO’s cocaine distribution, one who transports drug proceeds serves a critical

function in the ongoing operation of a drug trafficking conspiracy. Additionally, the Court is

troubled by the fact that Defendant was convicted in 2017 on a state felony charge of money

laundering and sentenced to three years’ probation. Despite that fairly recent interaction with the

criminal justice system, Defendant apparently was not deterred by the probationary sentence he

received, proceeded to engage in much more serious criminal activity as alleged here which

suggest that he may be inclined to repeat his illicit activity if released. All told, based on the

serious nature of the charge here, along with all of the other factors the Court has considered, the

Court finds that the weight of the evidence is such that Defendant’s release on bond would pose a

serious risk of his continued drug trafficking activities. As such, this final factor weighs in favor

of pretrial detention.

         In sum, after considering the record as a whole, including the nature and circumstances of

the serious drug offense charged, the weight of the evidence against Defendant, his history and

characteristics, the nature and seriousness of danger to the community posed by Defendant’s

release, and the rebuttable presumption, which retains evidentiary weight, there is no condition or

set of conditions which will reasonably assure that Defendant will not engage in drug trafficking

activity while on release pending trial or that he will appear as required. Accordingly, detention

must be ordered.




                                                 21
       Case 2:20-cr-00218-WSH Document 472 Filed 12/23/20 Page 22 of 22




IV.    CONCLUSION

       Given the Court’s finding that no condition or combination of conditions will reasonably

assure Defendant’s appearance as required and the safety of the community if he is released, the

Court will lift its stay of the order of release entered by Magistrate Judge Markovich in the District

of Arizona on September 10, 2020, grant the Government’s motion seeking revocation of the

release order, revoke Defendant’s bond and order that he shall be detained pending trial or other

disposition of this matter.

       An appropriate Order follows.

                                                              s/ W. Scott Hardy
                                                              W. Scott Hardy
                                                              United States District Judge

Dated: December 23, 2020



cc/ecf: All counsel of record
        United States Marshal




                                                 22
